Citation Nr: 1636756	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  03-25 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee disability from January 18, 2008.

2.  Entitlement to an initial compensable rating for a surgical scar of the left knee.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1978 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued a 10 percent rating for the Veteran's left knee disability.  The RO in Atlanta, Georgia has current jurisdiction.  In December 2002, the RO in Atlanta increased the Veteran's left knee disability to 20 percent, effective May 14, 2002.  

In July 2006 and January 2009, the Board remanded the Veteran's claim for increased rating for the left knee disability for additional development.  

In December 2010, the Board denied a disability rating in excess of 10 percent for the Veteran's left knee disability from January 20, 1999 to May 13, 2002, and denied a rating in excess of 20 percent from May 14, 2002.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 order, the Court vacated the Board's December 2010 decision and remanded the case for compliance with the terms of the Joint Motion for Partial Remand.  

In June 2012, the Board granted a 30 percent disability rating for a left knee disability from January 20, 1999, and remanded the claim for an increased rating for a left knee in excess of 30 percent from January 18, 2008 for additional development and for consideration of a compensable rating for a left knee surgical scar.   

In September 2014, the RO granted service connection and a noncompensable rating for surgical scar of the left knee, effective March 19, 2012.  As higher ratings for this disability may be assigned and as the claimant is presumed to seek the maximum available benefit, the claim for a higher initial rating remains on appeal. 

In April 2015, the Board denied a rating in excess of 30 percent for left knee disability from January 18, 2008 and for an initial compensable rating for surgical scar of the left knee.  However, in September 2015, the Board vacated the decision because the Veteran had a pending request for an extension of time to submit additional evidence.   In correspondence dated December 21, 2015, the Veteran's representative requested another 90 day extension to obtain additional evidence.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).    

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 18, 2008, the Veteran's left knee disability manifests with range of motion of zero degrees extension and not less than 100 degrees flexion; with symptoms of weakened movement, pain, swelling, and flare-ups up to weekly lasting one to two days; but without effusion, ankylosis, dislocation, clinical indications of locking instability or patellar subluxation, impairment of the tibia or fibula, genu recurvatum, dislocation, tear of the meniscus, or removal of the semilunar cartilage.

2.  For the entire appeal period, the Veteran's left knee surgical scar is stable, superficial, not painful, covers an area less than 39 square centimeters, and does not cause any functional limitation or limitation of motion of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 percent for a left knee disability from January 18, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).

2.  For the entire appeal period, the criteria for an initial compensable rating for residuals of a left knee surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In July 2002 and July 2006, the RO provided notices that fully addressed all elements for an increased rating.  Accordingly, no further notice is required.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records, VA examination reports, records of adjudication of Social Security Administration (SSA) benefits (granted in 2003), and lay statements have been obtained and considered.  The Veteran was afforded VA examinations in January 2008, October 2012, January 2014, and May 2014 with an addendum in August 2014.  In correspondence in July 2014 and January 2016, the Veteran challenged the adequacy of the January 2014 and May 2015 examinations.  The Board will address the adequacy of the examinations below.  Thus, the Board finds that no additional action by the agency of original jurisdiction (AOJ) to further develop the record in connection with the claim, prior to appellate consideration, is required.

Following receipt of a September 2014 supplemental statement of the case, the Veteran responded that she had more evidence to submit, and her representative requested copies of SSA records, the August 2014 VA examination addendum report, and the September 2014 rating decision and requested a 60 day extension following receipt of the requested records.  Without considering the extension request, the RO certified the appeal to the Board and notified the Veteran and her representative in correspondence dated October 30, 2014.  The requested records were mailed to the representative on November 7, 2014.  

On January 6, 2015, the representative requested that the record be held open for an additional 90 days to permit the Veteran to obtain a medical opinion to support her claim.  Although the Board did not provide correspondence granting the extension, the requested 90 day period was due to end on April 6, 2015.  The Board issued a decision dated April 3, 2015.  In May 2015, the Veteran filed a motion to vacate the decision contending that the Veteran did not receive notice of certification to the Board, did not know how much time she had to obtain a medical opinion, and requested an additional 90 day extension.  As noted above, the Board vacated the April 2015 decision in September 2015 with copies sent to the Veteran and her representative.  In correspondence dated December 21, 2015, the Veteran's representative again requested another 90 day extension to obtain additional evidence.  In a brief dated December 28, 2015, the Veteran's representative renewed the request for another 90 day extension.  

The Board has not provided the Veteran or her representative with correspondence granting the most recent extension request.  However, the Veteran and her representative have been on notice that the appeal was certified to the Board in October 2014.  Notwithstanding that the Veteran or her representative did not know exactly how much time was available, the requested time to submit new evidence was in fact provided and has long past.  The Board finds that there has been more than sufficient time for the Veteran to obtain any additional opinions or indicate any additional relevant medical records that should be obtained to support her claims.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wants to obtain additional evidence, she cannot passively wait for it in those circumstances where she may or should have evidence that is essential to the claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Except for the challenge to the adequacy of the January 2014 and May 2015 examinations, the Veteran has not identified any other shortcomings in VA's duty to notify and assist with respect to the issues on appeal.

In June 2012, the Board in part remanded the claims to obtain additional VA examinations which were obtained and are evaluated below.  Therefore, there has been substantial compliance with the remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Army wire communications specialist with overseas service in Germany but no service in Southwest Asia.  She contended that her left knee disability and scar are more severe than are contemplated in the current ratings.  Specifically, she contended that she experiences additional loss of function during flare-ups.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 2016 WL 3591858 (July 16, 2016).  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Before the Board can rely on medical examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  A VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation. The duty to assist does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).   Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support her claim.  See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Disability

The Veteran seeks an evaluation in excess of 30 percent for her left knee disability from January 18, 2008.  Historically, she has been rated under two different diagnostic codes since service connection was established in 1992.  At the time of service connection, the level of disability was based upon limitation of flexion; however, since 2002, the disability has been consistently rated for other impairment of the knee: recurrent subluxation or lateral instability.  She has never received simultaneous compensation under both diagnostic codes.

The normal range of knee motion is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Limitation of motion of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 
50 percent evaluation may be assigned. 

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

When a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating. Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

As there is no competent lay or medical evidence of ankylosis, cartilage damage or removal, impairment of the tibia or fibula, or genu recurvatum, diagnostic codes addressing these disorders are not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-59, 5262-63 (2015).  

In January 2008, the Veteran reported to a VA mental health physician that she had worked after service for seven years in automobile technology and for four years in computer repair until 2006 when she ceased work because of progressive difficulties with arms, legs, knees, and back as well as residuals of bilateral bunionectomies.  

Also in January 2008, a VA nurse practitioner (NP) noted a review of the claims file including the Veteran's left knee injuries in service and a 1991 left-knee arthroscopic realignment of the patella.  The Veteran reported current symptoms included pain, stiffness, and weakness but without deformity, giving way, or instability.  The Veteran reported that she could stand for 15-30 minutes, was able to walk one-quarter mile, and always used a brace, orthotic shoe inserts, and a cane.  The Veteran also reported daily episodes of locking with tenderness and swelling.  She reported flare-ups that were severe and occurred weekly, lasting one to two days, precipitated by weather changes or prolonged standing and walking and alleviated by elevation and medication.  The Veteran was able to drive an automobile but required an automatic transmission to avoid use of a clutch with the left knee. 

On examination, the NP observed a normal gait.  Range of motion of the left knee was zero to 140 degrees flexion and zero degrees extension with pain on repetitive motion but with no additional loss of function.  Concurrent X-rays showed normal bone structure, joint spacing, and soft tissue appearance.  There was no clinical instability.  The NP noted tenderness over the patella but no other patellar or meniscus abnormalities.  The NP found that the disability would not impair performance in the Veteran's most recent occupation in computer technology.  

VA outpatient treatment records through 2014 show the Veteran's continued reported use of a knee brace and medication for multiple joint and back pains.  In March 2008, the Veteran reported to a primary care physician that she was working in computer repair.  In October 2012, the Veteran underwent a VA examination of the ankles, feet, back, scars, and mental health.  There were no clinical observations of the left knee, but the examiner noted that the Veteran had an antalgic gait because of knee and back disabilities, continued to use a knee brace and cane, and was also limited in mobility by left foot and left ankle disabilities.  In February 2013, she reported popping, swelling, and giving away of the left knee.  A VA clinician noted a good range of motion and a healed scar.  The Veteran asked for a new knee and ankle braces, and she was instructed to continue to current regiment plan.  In a January 2013 statement, the Veteran noted that she had a thyroid disorder that contributed to swelling in the legs. 

In January 2014, VA contract physician accurately summarized the history of injury and surgery in service and the Veteran's report of continued use of a brace and cane.  The Veteran also reported that flare-ups impact the function of the left knee.  The physician noted, 'The claimant describes the impact as she has leg cramps, also in [her] ankles [she] has swelling, pain and [she] also put ice on [her] knee, heat, [she] wears a knee and foot brace and she elevate[s] [her] legs and knees."  She again reported locking, pain, popping, and swelling of the knees and ankles.  Range of motion was 135 degrees flexion and zero degrees extension with no pain on motion and no additional loss of function on repetition.  There was no pain on palpation of the left knee.  Muscle strength was normal with no clinical indications of instability, patellar subluxation, or meniscal damage.  The physician referred to X-ray studies that showed no traumatic or degenerative arthritis or patellar subluxation and diagnosed post-arthroscopic residuals of injury with scar.  The physician accepted the Veteran's report of additional loss of range of motion and pain when climbing stairs or attempting to squat or kneel but did not provide an estimate of the degree of additional loss of range of motion.  

In May 2014, a VA NP noted a review of the claims file and noted previous left knee diagnoses as knee strain, chondromalacia, and degenerative changes.  The Veteran reported swelling in her knee with weather changes and that the knee locked-up with activities.  She also said that her knee pain was approximately 7/10 and that the Tylenol and Flexeril she took for her back and also helped her knee.  She reported knee weakness on weight bearing and that she used a knee brace constantly for stability and elevation and ice to reduce swelling.

On examination, range of motion was 100 degrees flexion and zero degrees extension with pain and weakness on motion but with no additional loss of function on repetition.  The NP noted that it was not possible to accurately estimate the degree of limitation of motion with flare-ups of pain, fatigue, weakness, or incoordination without speculating because the degree of range of motion must be determined objectively by the clinical provider and measurements cannot be determined without direct contact with the Veteran, presumably during a flare-up episode.  There was no pain on palpation of the left knee.  Muscle strength testing was as follows:  4/5 Active movement against some resistance for left knee flexion; 4/5 active movement against some resistance for left knee extension.  All joint stability tests were normal, and there was no evidence recurrent patellar subluxation/dislocation.  A concurrent X-ray showed slight spurring of the bilateral tibial spines and small enthesophytes at the insertion of the bilateral quadriceps and patellar tendons on the patella and right tibial tuberosity.  There was no abnormal soft tissue swelling or radiopaque foreign body present.  The impression was mild degenerative changes of the knee.  The NP found that the left knee disability did not impact the Veterans ability to work.  

In an August 2014 addendum, the NP noted that her May 2014 diagnosis of degenerative changes was based on concurrent X-ray findings and was a progression of the residuals of trauma and surgery in service because trauma can predispose a joint to degenerative changes.  

The Board finds that a rating in excess of 30 percent for a left knee disability from January 18, 2008 is not warranted.  

As a preliminary matter, the Board finds that the VA examinations in 2008 and 2014 in aggregate are adequate as they were based on an accurate summary of the history of injury and surgery in service, post-service history of treatment, consideration of the Veteran's lay statements, and a thorough clinical examination with observations applicable to the rating criteria.  The most recent of the three VA examinations did not include assessment of both knees, but the right knee is deficient, service-connected, and rated for disability.  Examiners did assess the left knee under weight bearing conditions, noting in January 2008 that there was no abnormal weight bearing and on two occasions in 2014 that muscle strength testing was performed against gravity and resistance.  Finally, although all range of motion measurements were performed under active motion, it is reasonable that any clinician-assisted passive motion would be greater, less beneficial to the Veteran, and thus the absence of measurements of passive motion are harmless errors.  

The Veteran has challenged the adequacy of the examinations on the basis of a failure of the examiner to predict or estimate an additional degree of loss of range of motion during flare-ups.  However, the most recent examiner in May 2014 explained that a prediction of that sort was not medically sound because it must be measured during an encounter with the Veteran.  The Board finds this explanation to be adequate.  It is also not practical for VA to schedule additional examinations on the chance that they would be conducted during a flare-up which is precipitated by the Veteran's exertion and overuse.  

The Veteran has indicated that she desired to obtain an additional examination, presumably to address the flare-up limitations, but has not submitted reports of an examination or authorized recovery of records of a private examination.  Moreover, the lack of any medically unsound prediction does not invalidate all the other relevant clinical observations that can be applied to the rating criteria.  Therefore, the Board finds that the examinations are adequate to decide the claim.  

The Veteran has been rated since January 1999 and throughout the period of this appeal for left patella recurrent subluxation under Diagnostic Code 5257.  The Veteran is competent and credible to report a feeling of instability, weakness, locking and giving way that required the continuous use of a brace and cane.  However, the Board places greater probative weight on the clinical observations in 2008 and 2014 of no clinical indications of lateral or medial instability of the joint, no patellar displacement or dislocation, and only slight loss of muscle strength.  There is no clinical evidence of cartilage damage at any time during the period of the appeal.  Therefore the evidence during this period does not meet the criteria for a compensable rating under Diagnostic Codes 5257-5259.  

There is no imaging evidence of degenerative arthritis until noted in a concurrent study by the VA NP in May 2014.  There is evidence of limitation of flexion but not less than 100 degrees, and a schedular compensable rating is assigned under Diagnostic Code 5260 only if the range of flexion is 45 degrees or less.  Therefore, a rating of 10 percent but not higher under Diagnostic Codes 5003, 5010 would have been warranted for X-ray indications of arthritis with a noncompensable degree of limitation of motion.  

The Veteran is currently rated at the 30 percent level for left patella lateral subluxation since January 20, 1999, and the Board will not disturb that rating even though there was no objective evidence of patella subluxation/dislocation or lateral instability since January 18, 2008.  A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, but cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In this case, the current 30 percent rating previously assigned for instability and recurrent subluxation has not been supported by clinical observations.  Therefore, the noncompensable limitation of motion due to arthritis is not additional symptomatology but rather is a more accurate assessment of the disability as shown in the competent medical evidence.  

The Board is mindful of the Veteran's credible reports of swelling, weakness, and pain particularly after exertion such as climbing stairs, squatting, kneeling, or extended standing and walking.  The Veteran also experiences swelling of the ankles and feet under these conditions and an endocrine system disorder that could also contribute to lower leg swelling.  The Veteran is currently rated at the 30 percent level for left patella lateral subluxation since January 20, 1999, and the Board will not disturb that rating even though there was no objective evidence of patella subluxation/dislocation or lateral instability since January 18, 2008.  The Board acknowledges the Veteran's credible reports of additional reduction in range of motion of the knee during flare-ups that has not been clinically measured. 

Nevertheless, the current 30 percent rating is the maximum schedular rating for flexion of 15 degrees or less, significantly greater than the non-flare-up range of 100 degrees.  Although not warranted under a strict application of the schedular criteria, but considering the Veteran's consistent use of a brace and cane and credible reports of additional unquantified limitation of motion, pain, and swelling during flare-ups, the Board finds that the current 30 percent rating adequately contemplates the level of left knee disability including the Veteran's qualitative report of reduced range of motion during flare-ups and that a higher evaluation of the left knee under any of the applicable codes is not warranted.  

Extra-schedular consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the AOJ is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance. However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of her service-connected left knee disorder has had on her activities of work and daily living.  The Veteran specifically complained that her ability to work is affected by the difficulty she has running, squatting, and walking for long during flare ups.  All aspects of these disabilities are adequately encompassed in the assigned schedular rating including symptoms of pain, swelling, and perceived weakness and any limitation of motion caused by flare ups.  As such, there is no basis for extra-schedular referral in this case.   See Thun, 22 Vet. App. at 114-15.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Left Knee Surgical Scar

Diagnostic Codes for scars other than on the head, face, or neck provide a 10 percent rating for scars that are deep or cause limited motion if the scar area exceeds 39 square centimeters.  Higher ratings are warranted for scars exceeding 77 square centimeters.  A deep scar is one associated with underlying tissue damage.  A compensable rating is warranted if a scar is superficial and does not limit motion if the scar area is 929 square centimeters or greater.  A superficial scar is one not associated with underlying tissue damage.  A compensable rating is also warranted for superficial scars that are unstable or painful on examination.  Other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 

In October 2008, the scar regulations were amended effective October 23, 2008, to provide for evaluation of scars under Diagnostic Codes 7800-7802.  38 C.F.R. 
§ 4.118, effective October 23, 2008.  Diagnostic Code 7803 was eliminated.  Id.  The provisions of Diagnostic Codes 7804-7805 remained essentially unchanged. Id.  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran's claim preceded October 2008, the changes do not apply in this case.

In May 2014, a VA NP noted that the Veteran had a residual scar on her left knee from surgery in 1991.  The NP found that the surgical scar was related to her knee condition but that such scars were not painful or unstable.  The scar was superficial and non-linear, measuring at 8 centimeters by 1.5 centimeters, which did not encompass a total area greater than 39 square centimeters (six square inches).

The record does not support an initial compensable rating for a residual surgical scar of the left knee.  The scar is the result of arthroscopic surgery performed in in service, and there is no clinical evidence of any changes to the scar since that time.  The scar was not found to be painful or unstable on objective examination, and there is no indication that the Veteran subjectively reported such symptoms.  As such, the record does not indicate that the Veteran's left knee surgical scar manifested as painful or unstable and, accordingly, a compensable rating is not warranted at any time during the period of the appeal.  

The Board has considered whether a higher or a separate rating is warranted under other applicable diagnostic codes.  However, the scar does not impact an area of 144 square inches (929 square centimeters) or greater and hence does not warrant a rating under Diagnostic Code 7802.  The surgical scar was also not found to be deep or nonlinear and was clearly not located on the head, face or neck; a compensable rating under Diagnostic Code 7800 or 7801 is therefore not warranted.  Finally, the Veteran has not reported and clinicians have not found that the scar causes limited motion or other loss of function.  As such, higher or separate ratings under other potentially applicable diagnostic codes are not warranted.

Additionally, the Board finds that at no pertinent point has the surgical scar of the left knee been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The Board refers to the criteria for extra-schedular ratings provided above.  

In this case, the Board finds that the applicable schedular criteria for scars are adequate. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant symptoms or functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. 

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised by the Veteran's claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue is addressed in the remand section below. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Combined Effects

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional left knee or surgical scar impairment that has not been attributed to a specific service-connected disability.  Moreover, lay and medical evidence shows that the scar is not painful and does not impair function.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating in excess of 30 percent for a left knee disability from January 18, 2008 is denied.

An inial compensable rating for a surgical scar of the left knee is denied.  


REMAND

In January 2013, the RO received the Veteran's formal claim for a TDIU in which she reported that she could not secure or follow any form of substantially gainful employment because of all service-connected disabilities including knee disabilities.  The RO denied a TDIU in March and December 2014 finding that the evidence of record did not show that the Veteran was unemployable because of all her service-connected disabilities.  The Veteran has not initiated an appeal.  

However, when (1) a Veteran files a notice of disagreement regarding entitlement to an increased disability rating; (2) while the increased-rating appeal is pending, she raises the issue of entitlement to TDIU due to the disability on appeal; and (3) a rating decision denies entitlement to TDIU, then (4) the issue of entitlement to TDIU becomes part of the pending appeal for an increased disability rating.  Adjudication Procedures Manual, M21-1, IV.ii.2.F.4.m.  A separate notice of disagreement is not required, and VA must issue a statement of the case (SOC) or supplemental SOC (SSOC) regarding the issue of entitlement to TDIU. Id.  If VA fails to furnish a claimant with an SOC in accordance with statutory or regulatory requirements, the appropriate remedy is for the Board to remand the matter to the Regional Office (RO) for the issuance of an SOC or SSOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In this case, although the Board has jurisdiction to consider TDIU arising from the left knee and scar disabilities under Rice, bifurcation of a claim is generally within the Secretary's discretion.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).   

In this case, the Veteran had a pending claim for an increased rating for the left knee and has submitted a formal claim for a TDIU based on all service connected disabilities which was denied by the RO in March and December 2014.  Because VA procedures recognize that the issue of a TDIU is already on appeal, and to afford the Veteran every possible consideration, a remand is necessary for the RO to issue an SSOC on the issue of a TDIU with an opportunity to respond.   

Accordingly, the case is REMANDED for the following action:

 Provide to the Veteran and her representative an SSOC on the issue of a TDIU and afford them the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


